Citation Nr: 0320724	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  98-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of schizophrenia, undifferentiated 
type, currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The veteran appealed, and in August 
1999, the Board denied the claims.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In January 2001, the Court vacated the Board's 
decision and remanded the matter to the Board.  In December 
2001, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  The veteran's schizophrenic disorder, undifferentiated 
type, is manifested by complaints that include the need for 
social isolation, auditory hallucinations, and sleep 
impairment; with mixed findings as to hallucinations and 
memory impairment; the veteran's schizophrenia is not shown 
to have caused symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  

2.  The veteran has a master's degree; he has a few months of 
teaching experience; he last worked in 1979.

3. The veteran's service connected disability is 
schizophrenia, undifferentiated type, evaluated as 70 percent 
disabling; his combined evaluation is 70 percent; his 
service-connected disability precludes him from engaging in 
some form of substantially gainful employment consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 70 percent for schizophrenic disorder, 
undifferentiated type, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9205 (2002).

2.  A total disability evaluation based on individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also VAOPGCPREC 1-2003 (May 
21, 2003).  For the reasons provided below, the Board finds 
that its consideration of the regulations do not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 1998 rating decision that the 
criteria for an increased rating for his service-connected 
schizophrenia, and TDIU, had not been met.  Those are the key 
issues in this case, and the rating decision, statement of 
the case (SOC), and the supplemental statements of the case 
(SSOC's) informed the appellant of the evidence needed to 
substantiate his claims.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the appellant 
has been informed of the information and evidence needed to 
substantiate these claims and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records and 
records from the Social Security Administration.  The veteran 
has been afforded an examination for the disability that is 
the subject of these claims.  In a letter, dated in January 
2002, the veteran was informed of the types of evidence that 
may be probative of his claims, and in the April 2003 SSOC he 
was provided with the provisions of the VCAA.  In the January 
2002 letter, he was informed that, provided certain criteria 
were met, VA would attempt to obtain VA or other medical 
treatment records, employment records, or records from other 
Federal agencies.  He was requested to identify the names of 
all holders of relevant records, as well as their addresses 
and the dates covered by such records, and that VA would 
attempt to obtain such records.  He was further advised that 
it was ultimately his responsibility to provide this 
information.  Subsequently, treatment and other records were 
obtained from M.A. Cubano, M.D., and the Social Security 
Administration.  VA outpatient treatment reports were also 
obtained.  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of his duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Increased Rating

The veteran argues that an increased rating is warranted for 
his schizophrenia.  

The veteran's service medical records show that the veteran 
was treated for complaints of anxiety and depression.  The 
assessments included situational anxiety reaction, and 
anxiety with depressive symptoms.  The Board also notes that 
the claims file includes an SSA decision that is accompanied 
by medical evidence that is dated in 1981 or prior thereto.  
The SSA decision shows that the veteran was determined to be 
disabled due to schizophrenia since 1972.  

In February 1974, the RO granted service connection for 
schizophrenia, undifferentiated type, and assigned a 70 
percent rating.  There was no appeal, and this decision 
became final.  

In 1997, the veteran filed a claim for an increased rating.  
In March 1998, the RO denied the claim.  The veteran has 
appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The veteran's schizophrenic disorder, undifferentiated type, 
is rated under Diagnostic Code (DC) 9205.  DC 9205 utilizes 
the General Rating Formula for mental disorders at 38 C.F.R. 
§ 4.130.  Under this formula, a 70 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

According to DSM-IV, a GAF score of 41-50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 55- 60 
indicates moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 61-70 is described as 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household) but generally functioning pretty well, has some 
meaningful interpersonal relationships. 

The medical evidence for consideration in this case consists 
of private medical treatment reports, and VA outpatient 
treatment and examination reports.  

The VA outpatient treatment reports are dated between 1996 
and 2003.  Overall, these reports show ongoing treatment for 
psychiatric symptoms.  They indicate that the veteran has 
consistently been found to lack suicidal/homicidal ideation, 
and hallucinations.  A report, dated in September 1996, shows 
that the veteran was taking medications for control of his 
psychiatric symptoms, and that he reported that his condition 
had been stable for the last 15 years.  A report, dated in 
September 2001, states that the veteran visits church 
frequently.  A report, dated in December 2002, states that 
the veteran was stable, oriented times three, and that his 
memory was "patchy impaired," and that judgment was 
"partially handicapped."  The report contains a Global 
Assessment of Functioning (GAF) score of 50.  A report, dated 
in February 2003, states that the veteran is compliant with 
his medications, and stable.  The report notes "social 
detachment and functional impairment," but states that the 
veteran was in contact with reality, free from acute symptoms 
and sad mood.  He was oriented times three, and his memory 
was conserved for all events.  The report contains a GAF 
score of 50.  

A September 1997 report from M. A. Cubano, M.D., shows that 
the veteran reported symptoms that included sleep 
difficulties, feelings of worthlessness, auditory 
hallucinations, suspiciousness, persecution, psychomotor 
retardation under stress, and a history of suicidal 
ruminations.  On examination, the veteran's judgment was 
impulsive.  He was socially withdrawn and his attention span 
was short.  His prognosis was poor.  Dr. Cubano stated that 
the veteran was totally and permanently disabled.  

A VA PTSD examination report, dated in October 1997, shows 
that the veteran reported a brief work history following 
separation from service, and that he had obtained both a 
bachelor's degree and a master's degree.  He had never been 
hospitalized for psychiatric care.  He complained of an 
inability to tolerate any changes from his routine, and 
trouble with loud noises.  On examination, the veteran was 
adequately dressed and groomed.  He was alert and aware, and 
in contact with reality.  There were no active delusions, 
although he complained of hallucinations.  He was not 
suicidal or overtly homicidal.  Affect was flat, and mood was 
tense and guarded.  Memory and intellectual functioning were 
well preserved.  Judgment was fair, and insight was only 
superficial.  The diagnosis was schizophrenic disorder 
undifferentiated type.  The Axis II diagnosis was schizoid 
personality features.  The Axis V diagnosis was a GAF score 
of 50-55.  

A VA field examination report, dated in June 2002, shows that 
when the examiner first attempted to interview the veteran, 
he was not present because he had gone to the continental 
United States to visit an ill brother.  Upon a return visit, 
the veteran was noted to be living with his wife and son, and 
his only reported income was from VA and SSA benefits.  He 
stated that he tended to stay at home, that he socialized 
very little with his neighbors, and that he went to church 
once a week, with occasional visits to shopping malls or 
going to see movies.  The house was described as clean and in 
good condition, and the veteran was noted to be clean and 
shaven.  His wife reported that he was insomnic at times, and 
occasionally used foul language against her.  One neighbor 
reported occasional contact with the veteran, and two others 
indicated he did not socialize with them.  

A VA mental disorders examination report, dated in July 2002, 
shows that the veteran reported no past history of suicide 
attempts, or alcohol or drug abuse.  His medication regime 
was noted.  He stated that he had been married since 1972, 
that he had three children, and that he was currently living 
with his wife and his two sons.  He complained of insomnia, 
irritability, loss of interest in sex, and feelings of 
worthlessness and anxiety.  The examiner stated that he did 
not report psychotic or cognitive symptoms.  He stated that 
he helped his wife go shopping and do domestic chores, with 
occasional visits to see family and go to the movies.  On 
examination, he was alert and in contact with reality.  He 
had adequate hygiene.  There were no tics, tremors or 
abnormal involuntary movements.  There was no evidence of 
delusions, hallucinations or perceptual disorders.  There was 
no looseness of association and no evidence of disorganized 
speech.  Affect was constricted and appropriate.  He was 
oriented in person, place and time.  Memory for recent remote 
and immediate events was intact.  Abstraction capacity was 
normal.  Judgment was good, and insight was fair.  The Axis I 
diagnosis was schizophrenia, residual type.  The Axis V 
diagnosis was a current GAF score of 60.  The examiner noted 
that the veteran did not report psychotic or cognitive 
symptoms, and that there was no evidence of psychotic 
symptoms.  He concluded that the veteran was not psychotic, 
and was in contact with reality.  

A May 2003 report from Dr. Cubano shows that he stated that 
although the veteran was receiving VA treatment about every 
three months, this was due to financial restraints, and that 
he required more frequent care.  The veteran complained of 
feelings of worthlessness, hopelessness and low self-esteem, 
sleep difficulties, auditory hallucinations with flashbacks, 
and poor memory.  He stated that he preferred to stay at home 
and that he was socially withdrawn.  The diagnosis was 
schizophrenia undifferentiated type, chronic.  Dr. Cubano 
again stated that the veteran was totally and permanently 
disabled.  

The Board finds that the criteria for a 100 percent rating 
under DC 9205 have not been met.  At the outset, the Board 
has noted that the findings in Dr. Cubano's May 2003 report 
include impaired memory and partial disorientation, and that 
he stated that the veteran was totally and permanently 
disabled.  However, the probative value of this report is 
weakened by the fact that it does not appear to have been 
based on a review of the veteran's claims file, and in any 
event, the Board finds that it does not contain findings 
showing that the veteran's symptoms are of such severity and 
frequency that they outweigh the contrary evidence of record, 
such that a 100 percent rating is warranted.  In this case, 
while there are mixed findings as to orientation, 
hallucinations and memory impairment, there is insufficient 
evidence of symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name, such that a 100 percent rating 
is warranted.  See 38 C.F.R. § 4.130.  The medical evidence 
shows that the veteran has been married since 1972, and is 
living with his wife and his two sons.  Although he reports 
that he has to isolate himself, he is shown to have obtained 
two college degrees, to go shopping and make occasional 
visits to his extended family, and to go to the movies.  He 
apparently went on a trip to the Continental United States in 
June 2002.  Overall, he has consistently been shown to be 
oriented and in contact with reality, with adequate hygiene, 
and there is little or no evidence of delusions, perceptual 
disorders, looseness of association, or disorganized speech.  
The July 2002 VA examination report shows that his memory for 
recent remote and immediate events was intact, his 
abstraction capacity was normal, judgment was good, and 
insight was fair.  Overall, the veteran's GAF scores have 
ranged from 50 to 60, which suggest, at most, serious 
symptoms or moderate difficulty in social, occupational or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM IV 47 (American Psychiatric Association 
1994).  The Board therefore finds that the evidence does not 
show that the veteran's symptoms, which include, but are not 
limited to, complaints of the need for social isolation, 
auditory hallucinations, and sleep impairment, are of such 
severity to warrant a 100 percent rating.  Based on the 
foregoing, the Board concludes that the veteran's 
schizophrenia is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 70 percent under DC 9205.  See 38 
C.F.R. § 4.7.

The preponderance of the evidence is against the claim that 
the criteria for a rating in excess of 70 percent for 
schizophrenia have been met.  Accordingly, the claim must be 
denied.


III.  TDIU

The veteran argues that TDIU is warranted because he cannot 
work due to his schizophrenia, undifferentiated type.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).

Service connection is currently in effect for the following 
condition: schizophrenia, undifferentiated type, evaluated as 
70 percent disabling; the veteran's combined evaluation is 70 
percent.  As a result, the veteran meets the minimum 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).  The 
issue at this point is whether he is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disability.  Id.

The Board finds that TDIU is warranted.  The evidence 
discussed in Part II of this decision is incorporated herein.  
This evidence shows that the veteran worked for a short time 
after separation from service, and that he obtained both a 
bachelor's and a master's degree.  However, he has not worked 
since at least 1979.  In addition, the Board notes that the 
reports from Dr. Cubano, dated in September 1997 and May 
2003, show that Dr. Cubano stated that the veteran was 
totally and permanently disabled due to his schizophrenia.  A 
June 2002 report from a VA field examiner (M.S.W.) (a social 
worker) shows that the examiner stated that the veteran has 
no history of industrial activity, and that his chance to get 
into the employment market at his age with no work experience 
is "almost nil."  The examiner noted that he may be capable 
of doing a non-skill job as he does not show symptoms of 
being completely out of reality.  Finally, the July 2002 VA 
mental disorders examination report shows that the veteran 
reported that he was unable to  get involved in industrial 
activity after finishing his studies in 1979 due to his 
inability to deal adequately with students and supervisors, 
and his inability to tolerate the demands, responsibilities 
and stress that are present in a working environment.  The 
examiner further noted that there were multiple psychiatric 
reports in the claims folder establishing his inability to 
perform in a structured work environment.  The examiner 
concluded:

At this stage in his life, the 
opportunity to get involved in the 
employment market without adequate work 
experience is poor.  The stressful 
situation produced by the job environment 
may precipitate a psychotic relapse.  At 
that same time, he may be capable of 
doing a non-skill job, since he is not 
psychotic and [is] in contact with 
reality at present.

In summary, the clinical records establish that the veteran 
has significant problems with employability since at least 
1979.  The veteran has been receiving ongoing treatment for 
service-connected schizophrenia, to include the daily use of 
medications.  The veteran's most recent GAF scores have been 
as low as 50, which suggests serious impairment.  See Quick 
Reference to the Diagnostic Criteria from DSM IV 47 (American 
Psychiatric Association 1994).  The claims file includes 
three opinions (from Dr. Cubano, the June  2002 VA field 
examiner, and the July 2002 VA examiner), which indicate that 
the veteran is unemployable due to his service-connected 
schizophrenia.  In this regard, to the extent that the June  
2002 VA field examiner and the July 2002 VA examiner stated 
that the veteran may be able to work at a non-skill job, 
their statements appear to have been based, at least in part, 
on the veteran's age, unemployed status, and lack of work 
history.  However, the veteran's age is not an allowable 
consideration, and the Court has held that the sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  See 38 C.F.R. § 4.19; Gary v. 
Brown, 7 Vet. App. 229 (1994).  Therefore, these factors are 
not for consideration.  However, the references to the 
veteran's ability to perform nonskilled work are not well 
explained, and leave open the possibility that such work 
would amount to no more than "marginal employment," which 
is not the same thing as "substantially gainful 
employment."  See 38 C.F.R. 4.16(a).  Based on the 
foregoing, and resolving reasonable doubt in the veteran's 
favor, the Board concludes that the veteran is unemployable 
due to his schizophrenia, undifferentiated type.  
Accordingly, the appeal is granted.  


ORDER

A rating in excess of 70 percent for schizophrenia is denied.  

TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

